PER CURIAM.
This is an appeal by the defendant below from judgment of conviction based on a jury verdict, for the offense of larceny of a motor vehicle. Upon consideration of the contentions of the appellant, in the light of the record and briefs, we conclude no reversible error has been made to appear. The ruling by the trial court that the inculpatory statement of the defendant which was received in evidence was voluntarily made was not error. Although the evidence relating thereto was not without conflict, the trial court was entitled to conclude therefrom that the voluntariness of the statement was established by the preponderance of the evidence relating thereto. Dawson v. State, Fla.1962, 139 So.2d 408; Moffet v. State, Fla.App.1965, 179 So.2d 408. In addition to the admissions made by the defendant, the evidence showed unexplained possession by the defendant of the recently stolen property (automobile). The appellant’s contention that the verdict was not properly determined to be the unanimous verdict of the jury is not supported by the record.
Affirmed.